        Case 6:19-cv-02097-MK      Document 9    Filed 07/20/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




JACKIE ERWIN RASBERRY II,                                Case No. 6:19-cv-02097-MK
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

SOUTH COAST INTERAGENCY
NARCOTICS TEAM, and COOS COUNTY,

             Defendants.


AIKEN, District Judge:

      Magistrate Judge Mustafa T. Kasubhai filed Findings and Recommendation

(“F&R”) (doc. 7) on July 2, 2020. The matter is now before me. See 28 U.S.C. § 636(b);

Fed. R. Civ. P. 72. No objections have been timely filed. Although this relieves me of

my obligation to perform a de novo review, I retain the obligation to “make an

informed, final determination.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452,

454 (9th Cir. 1983), overruled on other grounds, United States v. Reyna-Tapia, 328

F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a



Page 1 – OPINION AND ORDER
         Case 6:19-cv-02097-MK      Document 9     Filed 07/20/20    Page 2 of 2




standard of review in cases where no objections are filed. Ray v. Astrue, 2012 WL

1598239, *1 (D. Or. May 7, 2012). Following the recommendation of the Rules

Advisory Committee, I review the F&R for “clear error on the face of the record[.]”

Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing Campbell v. United States

District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535

U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative mandate,

the Advisory Committee Notes provide a reliable source of insight into the meaning

of” a federal rule). Having reviewed the file of this case, I find no clear error.

      THEREFORE, IT IS HEREBY ORDERED that I ADOPT Judge Kasubhai’s

F&R (doc. 7). This action is DISMISSED and a judgment shall be entered.

                  20th day of July 2020.
      Dated this _____


                                      /s/Ann Aiken
                              __________________________
                                     Ann Aiken
                             United States District Judge




Page 2 – OPINION AND ORDER
